Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 51-70 are pending as of the reply and amendments filed on 4/26/21. Claims 1-50 are canceled. 
The rejection of claim 55 under 35 USC 112, second paragraph for lack of antecedent basis is withdrawn in view of the amendments to this claim.

Claim 56 was also previously rejected under 35 USC 112, second paragraph for lack of antecedent basis as this claim previously depended from claim 55. However, in the reply filed on 4/26/21, claim 56 was amended to depend from claim 53, and the amendment to claim 56 doesn’t overcome the rejection as this claim recites R’ as m-toluyl, which is not recited by claim 53. The rejection of claim 56 under 35 USC 112, second paragraph for lack of antecedent basis is maintained; this rejection will be reiterated, with modification to address the amendments.

Claims 51-68 were previously rejected for nonstatutory double patenting over the claims of USP 9562038; and claims 69-70 were previously rejected for nonstatutory double patenting over the claims of USP 10030008. In response to these rejections, Applicants have stated they will consider filing a terminal disclaimer upon indication of allowability of the pending claims. The nonstatutory double patenting rejections are maintained and will be reiterated.
Claims 51-70 were examined and are rejected. 

Claim Rejections-35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 56 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 56 recites the compound according to claim 53 wherein R’ is phenyl, m-toluyl, or p-toluyl. However, m-toluyl is not included for R’ in claim 53. There is insufficient antecedent basis for this limitation in the claim. 


Claim Rejections-Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. The claims of ‘038 are drawn to a compound of the following structure: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
. The compounds of the instant claims are 


Claims 69-70 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10030008. The instant claims are drawn to a method of treating an HIV infection in a patient in need comprising administering an effective amount of a composition according to claim 62, wherein the composition according to claim 62 comprises: 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, and a pharmaceutical carrier, additive, or excipient.  Instant claim 70 as amended is drawn to treating an HIV infection in a patient in need comprising administering a composition according to claim 63, wherein claim 63 is drawn to the composition as recited in claim 62, further comprising an additional anti-HIV agent. The claims of US ‘008 are drawn to a method of treating HIV infection in a patient in need thereof comprising administering a compound 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
. The compounds used in the method claimed in US ‘008 therefore overlap considerably in scope with the compounds administered in the instantly claimed method. While the claims of US ‘008 don’t explicitly recite further administering an additional anti-HIV agent as encompassed by instant claim 70, this step would have been prima facie obvious; it would have been prima facie obvious to have administered more than one compound as recited in the claims to treat HIV infection, since it would have been prima facie obvious to have combined products having the same utility. See MPEP 2144.06, where it is stated "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). The instant claims and method claimed in US ‘008 are thus not patentably distinct.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Conclusion
Claims 51-70 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710.  The examiner can normally be reached on Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627